Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED CORRESPONDENCE
This action is in response to the amendment received 11/2/2020. Amendments to the Claims, as well as Remarks have been received and considered by the examiner. Claims 11 has been cancelled. Claims 1-10, and 12-20 are currently pending.

Election/Restrictions
Claim 3 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/26/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 15-17, and 20, are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9500259 (Bai) in view of US Patent 5901616 (Miner), and further in view of US Patent 5226514 (Chimner).
As to claim 1, Bai discloses, a planetary damper comprising:

Bai discloses a torsion spring connected to one of the gear components of its planetary gearset at one end of its spring, and connected to another of the gear components of its planetary gear set, at another end of its spring, but Bai teaches a coil-type torsion spring, and not: “at least one clock spring that comprises an elongated substrate wound circumferentially around the planetary gear set, the clock spring having an innermost radial rung and an outermost radial rung spaced radially outwardly from the innermost radial rung”. Therefore, Bai does not additionally provide: “the innermost radial rung of the clock spring being connected to one of the gear components of the planetary gear set and the outermost radial rung of the clock spring being connected to another of the gear components of the planetary gear set such that the clock spring damps vibrations when the gear components to which the clock spring is connected experience relative angular movement”, nor does Bai provide: “wherein the innermost radial rung of the clock spring is connected to the one of the ring gear or the planet gear assembly of the planetary gear set, and the outermost radial rung is connected to the other of the ring gear or the planet gear assembly”.

Nevertheless, it is known also to substitute a radially connecting torsion spring with a coil spring and vice versa. See, just by way of example, Miner, at paragraph 12, whereas coil springs may be substituted for radially extending arcuate springs. 



	Given the evidence presented, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to, inter alia, apply the known teachings in the art to substitute a “clock-type” torsion spring with innermost and outermost rungs, for the coil spring/torsion spring of Bai, because, inter alia, the simple substitution of one known element for another to obtain predictable results (see below), and also, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (see below), is a matter of ordinary skill (KSR v. Teleflex). 
In Bai, its spring provides circumferential (torsional) resistance to two components of a planetary gear. By using an arcuate type spring, with innermost and outermost rungs, given by example from Chimner, but not limited to this example, and attaching the rungs to the two components of Bai (ring gear 46, and planet carrier 48), as suggested by Bai, the combination necessarily provides “at least one clock spring that comprises an elongated substrate wound circumferentially around the planetary gear set, the clock spring having an innermost radial rung and an outermost radial rung spaced radially outwardly from the innermost radial rung, the innermost radial rung of the clock spring being connected to one of the gear components of the planetary gear set and the outermost radial rung of the clock spring being connected to another of the gear components of the planetary gear set such that the clock spring damps vibrations when the gear components to which the clock spring is connected experience 
 By substituting the spring of Chimner and attaching them to the same components ad Bai, the combination necessarily provides: wherein the innermost radial rung of the clock spring is connected to the one of the ring gear or the planet gear assembly of the planetary gear set, and the outermost radial rung is connected to the other of the ring gear or the planet gear assembly

Claims 10 and 17 are rejected using the same/similar analysis. 
As to claims 10 and 17, the combination proposed above necessarily provides: 
“A torque converter assembly comprising: a torque converter comprising a pump and a turbine enclosed within a torque converter housing, the pump being secured to a front cover of the torque converter housing, which is rotationally driven by an engine crankshaft, and the turbine being mounted on a transmission input shaft; a planetary damper mounted on the transmission input shaft (See Bai, Fig. 2, and column 2, lines 62 -68), a torque converter clutch (See Bai, for example front cover and piston plate 44), engageable to couple the planetary damper to the front cover of the torque converter housing to transfer torque mechanically from the engine crankshaft to the transmission input shaft through the planetary damper, the planetary damper damping the transmission of torsional vibrations from the engine crankshaft to the input transmission shaft when the torque converter clutch is engaged, 
and wherein only one of the gear components to which the clock spring is attached is driven by the engine crankshaft or drives the transmission input shaft when the torque converter clutch is engaged. and thus also, wherein one of the gear components to which the clock spring is attached is driven by the engine crankshaft via the torque converter housing or drives the transmission input shaft, and wherein the other gear component to which the clock spring is attached is neither driven by the engine crankshaft nor drives the transmission input shaft, such that the planetary damper damps the 
wherein the innermost radial rung of the clock spring is connected to the one of the ring gear or the planet gear assembly of the planetary gear set, and the outermost radial rung is connected to the other of the ring gear or the planet gear assembly (By substituting the spring of Chimner and attaching them to the same components in Bai, the claim is obviated).

	Broadly speaking, a damper, by definition is only driven by one side or the other when damping occurs, as is its purpose. By virtue of a circumferential spring, a force is transferred back and forth between two components, wherein only one component is “driving”, that is overriding, the speed of the other component, at any given instant. This is expressly shown in the teachings of Chimner, Fig. 4 for example, which in addition to its spring which is only driven by one component at any given time, teaches also delay or offsetting mechanism so that only one of the components is directly driven at the instant of damping, because there will be a slight delay until the driven side is driven. In addition, the express purpose of the planetary gear set of Bai, is to increase the angular displacement of its damper (see paragraph 15, for instance and compare to art cited in the conclusion). 

	The obvious statement above, and proposed combination, is relevant to all dependent claims.
As to claims 2, 15-16, and 20, the above combination provides: (except where otherwise provided, primary reference Bai is referenced in parenthesis).
wherein the clock spring includes one or more intervening radial rungs between the innermost radial rung and the outermost radial rung (See Chimner, Fig. 4).
wherein the torque converter clutch includes a piston plate (Bai, 32) that is engageable to press an intervening friction plate (36) against the front cover (24) of the torque converter housing.

radial rung of the clock spring is connected or to the gear component to which the outermost radial rung of the clock spring is connected, the connection plate being further attached to the friction plate and being located on an opposite side of the piston plate from the friction plate.
wherein the torque converter clutch includes a piston plate (see Bai, 32) that is engageable to press an intervening friction plate 36 of Bai) against the front cover (24) of the torque converter housing, wherein the planetary damper includes a connection plate (for instance 40 or 50) attached to the ring gear or the planet gear assembly and being located on an opposite side of the piston plate from the friction plate, the connection plate being further attached to the friction plate.

Claims 4-7, 12-13, and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of US Patent Miner, Chimner, and further in view of US Publication 2002/0190451 (Sancktar). In general, the type of material chosen for a spring device is an optional design choice among metal or other plastic and fiber-type composite materials (See for instance, MPEP 2144.05 (II)(B), which suggests it is indicia of obviousness to select a material with a known spring constant, to optimize a damping mechanism).  In the instant case it is also explicitly known to encapsulate one or more fiber tows in a resin matrix material, and using fibers of differing material. See Sancktar, Figs. 2-3, and for instance, paragraphs, 19, 20 and 24. 
It would therefore have been obvious to one having ordinary skill in the art at the time the invention was filed, to use the spring material disclosed by Sancktar, instead of the resilient means 32, of Chimner, which is not specified to be any certain material, because, inter alia, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results (the spring characteristic provided by the fiber composite of Sancktar), into the proposed combination, 
The combination therefore provides: 
wherein the elongated substrate of the clock spring includes a fiber reinforced composite, the fiber reinforced composite comprising one or more fiber tows encapsulated by a resin matrix material, “wherein each of the one or more fiber tows comprises a bundling of fibers comprising glass fibers (for example, paragraph 19 of Sancaktar), carbon fibers (for example, paragraph 19 of Sancaktar), natural fibers, polymer fibers, elastomeric fibers, metallic fibers, or shape memory alloy fibers.
wherein the resin matrix material comprises a cured epoxy resin (see paragraph 20 of Sancaktar), a cured polyurethane resin, or nylon .
wherein the fiber reinforced composite includes a plurality of fiber tows, and wherein each of the plurality of fiber tows includes at least multiple first fiber tows and multiple second fiber tows, the first fiber tows and the second fiber tows being comprised of a different bundling of fibers (See paragraph 24 of Sancaktar.

Claims 4, 8-9, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bai in view of US Patent Miner, Chimner, and further in view of US Publication 2016/0025173 (Wagner).
As to claims 4 and 8-9, the combination of Bai, Miner, and Chimner, does not provide: the spring material of claims 4 and 8-9, Nevertheless, Wagner provides an analogous clock spring:
“wherein the elongated substrate of the clock spring includes a fiber reinforced composite (Fig. 5 and paragraph 16, for instance), the fiber reinforced composite comprising one or more fiber tows encapsulated by a resin matrix material (paragraph 17).
wherein an inner channel (4, Fig. 5) is defined within the fiber reinforced composite material of the elongated substrate”,

It therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed, to use the spring material disclosed by Wagner, instead of the resilient means 32, of Chimner, which is not specified to be any certain material, because, inter alia, applying a known technique (using fiber-reinforced composites) to a known device (method, or product) ready for improvement to yield predictable results (the spring characteristic provided by the fiber composite of Wagner), into the proposed combination, is a matter of ordinary skill, (KSR v. Teleflex). It would obvious to the skilled artisan to provide said inner channel, to the same purpose as Wagner, to improve assembly/bonding of the filaments (paragraph 37). 
As to claims 12, 14, and 19, the combination necessarily provides:
wherein the elongated substrate of the clock spring includes a fiber reinforced composite, the fiber reinforced composite comprising one or more fiber tows encapsulated by a resin matrix material.
wherein the plurality of fiber tows is circumferentially arranged about and surround a central inner channel defined within and extending along a lengthwise extent of the fiber reinforced composite.
wherein the fiber reinforced composite comprises a plurality of fiber tows, and wherein the plurality of fiber tows is circumferentially arranged about and surround a central inner channel defined within and extending along a lengthwise extent of the fiber reinforced composite, the central inner channel being filled with a gas (for instance, the air that inevitably fills the void in Wagner) and/or a liquid.

Interpretation of Claims
In claim 1, applicant recites a “clock spring”. The term “clock spring” is not a term of art in the field of damping technology. After searching thousands of patents, it appears that the phrase is mostly 
As to claims 5, etc., the word “tow” is commonly known in the art of fiber and cloth technology to denote a plurality of fibers, and has been interpreted accordingly. 

Response to Arguments
Applicant's arguments filed 11/2/2020 have been fully considered but they are not fully persuasive. Applicant’s amendment overcomes the rejection to claim 17 under 35 USC 112. With regard to Applicant’s arguments to the rejection under 35 USC 103, Applicant’s arguments have been considered but are not persuasive. 
Applicant argues, that components 40 and 50 of Bai are at the “same radial distance”, therefore precluding the skilled artisan from attaching a spiral type clock spring to dampen vibrations between them. Applicant is incorrect. See Fig. below. 

    PNG
    media_image1.png
    485
    535
    media_image1.png
    Greyscale


	Moreover, the skilled artisan is not an automaton. The modest reshaping or resizing of parts to achieve an obvious substitution is indicia of obviousness. (MPEP 2144.04 (IV) (A and B, for example). 
Applicant is not the first inventor to use a torsion type spring, connected between two components of a planetary gear system. See for instance US Publication 2017/0363193 (Jeon), or US Patent 10094460 (Durham), show that the skilled artisan is able to attach a torsion spring to disparate components of a planetary gear set, in a compact space, next to a torque converter, further motivating the skilled artisan to modify Bai, whose damper is comparatively large in the axial direction, to achieve these beneficial results. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN P DODD whose telephone number is (571)270-1161.  The examiner can normally be reached on 10:30-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RYAN P DODD/Examiner, Art Unit 3655     

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655